Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information and to the incorporation by reference of our report dated February 27, 2013, in the Registration Statement (Form N-1A) of the Mairs and Power Funds Trust filed with the Securities and Exchange Commission in the Post-Effective Amendment No. 6 under the Securities Act of 1933 (Registration No. 333-174574). /s/ Ernst & Young LLP Minneapolis, Minnesota April 29, 2013
